
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.31


PROMISSORY NOTE

Englewood, Colorado   $25,000.00 January 28, 2002    

        FOR VALUE RECEIVED, the undersigned, JONES MEDIA NETWORKS, LTD., a
Colorado corporation ("Borrower"), hereby promises to pay to the order of Edith
Hilliard ("Lender"), at 2532 E. McGraw Seattle, Washington 98112, or at such
other address as the Lender shall designate in writing, the principal amount of
Twenty-Five Thousand Dollars ($25,000.00).

        The Borrower further agrees to pay interest on the unpaid principal
balance at a per annum rate of eleven and three quarters percent (11.75%) from
the date hereof until all amounts hereunder are paid in full. All payments made
to Lender under this Note shall be interest only until maturity. All outstanding
principal and unpaid interest under this Note shall be due and payable in full
on January 28, 2005.

        Interest on the outstanding principal balance of this Note shall be
compounded quarterly and shall be payable in arrears at the end of each calendar
quarter. Interest shall be calculated based on a 365/366 day year.

        Principal and interest on this Note may be prepaid in whole or, from
time to time, in part at the option of Borrower, without penalty. All payments
shall be applied first to the payment of accrued interest and, after all such
interest has been paid, any remainder shall be applied to the reduction of the
principal balance.

        This Note shall be in default upon the occurrence of any of the
following events (an "Event of Default") unless, in the case of (a) or
(b) below, such default is cured within ten (10) days after Lender gives notice
of such default (given by Lender with request to (a) below and by Borrower with
respect to (b) below):

        (a)  Borrower shall fail to make any payment when due hereunder, or

        (b)  the insolvency of, general assignment for the benefit of creditors
by, initiation of any proceeding under state or federal bankruptcy, insolvency,
moratorium or reorganization laws by or against, the appointment of a receiver
for all or a substantial portion of the property of, or the entry of a judgment
(unless stayed within thirty (30) days from the entry thereof) against Borrower.

Upon an Event of Default, the entire amount of this Note and any unpaid accrued
interest shall, at the option of the Lender hereof, become immediately due and
payable. If this Note is placed in the hands of an attorney for collection, by
suit or otherwise, then all costs of collection and litigation, including court
costs and reasonable attorneys' fee, shall be added hereto and collectible as a
part of the principal hereof.

        The entire amount of this Note and any unpaid accrued interest shall, at
the option of the Lender hereof, become immediately due and payable upon a
Change in Control of Borrower, as defined below. For purposes hereof, a "Change
in Control" of Borrower shall be deemed to have occurred if the Borrower is no
longer controlled, directly or indirectly, by Jones International, Ltd., a
Colorado corporation, or another company controlled, directly or indirectly, by
Mr. Glenn R. Jones.

        Borrower hereby waives demand for payment, presentment for payment,
notice of nonpayment or dishonor, protest and notice of protest. No renewal or
extension of this Note, no delay in the enforcement hereof, and no delay or
omission in exercising any right or power hereunder, shall affect the liability
of Borrower. No delay or omission by Lender in exercising any power or right
hereunder shall impair such right or power or be construed to be a waiver of any
default, nor shall any single or

--------------------------------------------------------------------------------


partial exercise of any power or right hereunder preclude any or the full
exercise thereof or the exercise of any other right or power.

        This Note is issued under and shall be governed by and construed in
accordance with the laws of the State of Colorado.

        IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as
of the date set forth above.

    BORROWER:
 
 
JONES MEDIA NETWORKS, LTD.,
a Colorado corporation
 
 
By:
 
/s/  JAY B. LEWIS      

--------------------------------------------------------------------------------

Jay B. Lewis
Group Vice President/Finance

--------------------------------------------------------------------------------

WARRANT AGREEMENT

        This Option Agreement is made and entered into as of January 28, 2002
(the "Original Issue Date") between Jones Media Networks, Ltd., a Colorado
corporation (the "Company") and Edith Hilliard (the "Holder").

RECITAL

        The Company has agreed to grant to the Holder the right to acquire
certain shares of Class A Common Stock, $.01 par value per share, of the Company
on the terms and conditions of this Agreement.

        NOW, THEREFORE, the parties agree as follows:

        1.    Grant of Warrant.    For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company hereby
grants the right to the Holder to acquire thirty-five hundred (3,500) shares of
Class A Common Stock, $.01 par value per share, of the Company ("Class A Stock")
upon the terms and conditions set forth herein (the "Warrant"). The Warrant is
issued in partial consideration for a loan to Company by Holder in the amount of
$25,000 made on the date of this Agreement.

        2.    Exercise Price.    

        (a)  The price at which each share of Class A Stock may be purchased
(the "Exercise Price") shall be $6.50 per share, subject to adjustment under the
terms of this Agreement.

        (b)  The rights of the Holder to purchase shares of Class A Stock shall
commence on the date of this Agreement and shall terminate on the fifth (5th)
anniversary of such date.

        3.    Warrant Exercise.    

        (a)  The rights represented by the Warrant are exercisable from
time-to-time in whole or in part by the Holder by giving notice of intent to
exercise to the Company. The Holder shall make payment in cash or by check for
the purchase price of the number of shares to be purchased.

        (b)  The Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date and in any event within ten (10) days thereafter, the Company
at its expense shall issue and deliver to the person or persons entitled to
receive the same a certificate or certificates for the number of shares issuable
upon such exercise.

        4.    No Fractional Shares or Scrip.    No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of the Warrant.
In lieu of any fractional share to which the Holder would otherwise be entitled,
the Company shall make a cash payment equal to the Exercise Price multiplied by
such fraction.

        5.    Representations and Warranties of the Company.    The Company
represents and warrants to the Holder that:

        (i)    The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of Colorado and has all corporate powers and
all material governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted.

        (ii)  The execution, delivery and performance by the Company of this
Agreement are within the Company's corporate powers and have been duly
authorized by all necessary corporate action on the part of the Company. This
Agreement constitutes a valid and binding agreement of the Company.

--------------------------------------------------------------------------------




        (iii)  The execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not (a) violate the Articles of Incorporation or bylaws of the Company,
(b) violate any law, rule, regulation, judgment, injunction, order or decree
binding on the Company; (c) require any consent or other action by any person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Company under, or
cause a loss of any benefit to which the Company would be entitled under, any
agreement or other instrument binding upon the Company; or (d) result in the
creation or imposition of any lien on any asset of the Company.

        (iv)  The authorized capital stock of the Company consists of
100,000,000 shares of Class A Stock, $.01 par value; 2,231,400 shares of Class B
Common Stock, $.01 par value; and 1,918,000 shares of Series A Preferred Stock,
$.01 par value, of which 5,466,003 shares, 2,231,400 shares and 1,918,000
shares, respectively were outstanding on January 27, 2002. All outstanding
shares of capital stock of the Company have been, and the shares to be issued
upon exercise of the Warrant will be, duly authorized and validly issued, fully
paid and non-assessable and have been, and will be, offered, issued, sold and
delivered by the Company in compliance with applicable federal and state
securities laws. Upon exercise of the Warrant the shares to be issued will be
delivered to the Holder free and clear of any lien, claim or encumbrance of any
nature whatsoever.

        (v)  (a) As of their respective dates of filing, (x) each report,
schedule, registration statement and definitive proxy statement filed by the
Company with the Securities & Exchange Commission (the "SEC") since January 1,
2001 (as such documents have since the time of their filing been amended, the
"Company SEC Documents") (which are all the documents (other than preliminary
material) that the Company was required to file with the SEC since such date)
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, to the extent applicable
to such the Company SEC Documents, and (y) none of the Company SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

        (b)  The consolidated financial statements of the Company included in
the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, and present fairly, in all material respects,
the financial position of the Company and its subsidiary companies at the dates
indicated, and the results of their operations and cash flows for the periods
indicated, in conformity with GAAP applied on a consistent basis during the
periods involved (except (x) as may be indicated in the notes thereto and (y) n
the case of the unaudited statements, as permitted by Form 10-Q of the SEC and
for normal, recurring adjustments).

        (vi)  The Company has as of December 31, 2001 borrowed $2,500,000 from
Jones International, Ltd. on the same terms as are set between the Company and
Holder in the Note to Holder of even date herewith. The Company has issued Jones
International, Ltd. 350,000 warrants, in connection therewith, which warrants
are on substantially the same terms as this Warrant.

        (vii) There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Company who is or might be entitled to any fee, commission or other payment from
the Holder in connection with the transactions contemplated by this Agreement.

        6.    Certain Restrictions.    Subject to Section 8 of this Agreement,
the Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Class A Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of

2

--------------------------------------------------------------------------------

the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein.

        (a)    Transferability of Warrant.    The Warrant may not be transferred
or assigned in whole or in part without compliance with all applicable federal
and state securities laws by the transferor and the transferee (including the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, if such are requested by the Company).

        (b)    Compliance with Securities Laws.    The Holder, by acceptance
hereof, acknowledges that the Warrant and the shares to be issued upon exercise
thereof are being acquired solely for the Holder's own account for investment,
and that the Holder will not offer, sell or otherwise dispose of the Warrant or
any shares to be issued upon exercise thereof except under circumstances that
will not result in a violation of the registration provisions of the Securities
Act of 1933, as amended (the "Act").

        7.    Reservation of Stock.    The Company covenants that during the
term the Warrant is exercisable, the Company will reserve from its authorized
and unissued Class A Stock, a sufficient number of shares to provide for the
issuance of shares upon the exercise of the Warrant and, from time to time, will
take all steps necessary to amend its Articles of Incorporation to provide
sufficient reserves of shares issuable upon exercise of the Warrant. The Company
further covenants that all shares that may be issued upon the exercise of rights
represented by the Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof.

        8.    Adjustments.    The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:
(references in this Section 8 to "Common Stock" mean the Class A Stock and the
Class B Common Stock, $.01 par value, of the Company).

        (a)    Adjustments for Stock Dividends and for Combinations or
Subdivisions of Common Stock.    In the event that the Company at any time or
from time to time after the Original Issue Date shall declare or pay, without
consideration, any dividend on either class of its Common Stock payable in
either class of Common Stock or in any right to acquire either class of Common
Stock for no consideration, or shall effect a subdivision of the outstanding
shares of either class of Common Stock into a greater number of shares of either
class of Common Stock (by stock split, reclassification or otherwise than by
payment of a dividend in either class of Common Stock or in any right to acquire
either class of Common Stock), or in the event the outstanding shares of either
class of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of either class of Common Stock, then
the Exercise Price in effect immediately prior to such event, and the number of
shares of Class A Stock for which the Warrant is then exercisable, shall,
concurrently with the effectiveness of such event, be proportionately decreased
or increased, as appropriate to maintain and preserve the rights of the Holder
in relatively the same position as if there were no such event.

        (b)    Adjustments for Reclassifications and Reorganizations.    If the
shares of Class A Stock issuable upon exercise of the Warrant shall be changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise, the
number of shares for which the Warrant is exercisable at that time shall,
concurrently with the effectiveness of such reorganization or reclassification,
be proportionately adjusted so that upon exercise of this Warrant, in lieu of
the number of shares of Class A Stock which the holder would otherwise have been
entitled to receive, the Holder shall be entitled to receive a number of shares
of such other class or classes of stock equivalent to the number of shares of
Class A Stock that would have been subject to receipt by the holders upon
exercise of this Warrant immediately before that change.

3

--------------------------------------------------------------------------------




        (c)    Capital Reorganizations.    If at any time or from time to time
after the Original Issue Date, there is a capital reorganization of the Class A
Stock of the Company as a part of such capital reorganization, provision shall
be made so that the holder of the Warrant shall thereafter be entitled to
receive upon exercise the number of shares of stock or other securities or
property of the Company to which a holder of the number of shares of Class A
Stock deliverable upon exercise would have been entitled on such capital
reorganization, subject to adjustment in respect of such stock or securities by
the terms thereof. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section with respect to the rights of the
Holder after the capital reorganization to the end that the provisions of this
Section (including adjustment of the Exercise Price then in effect and the
number of shares issuable upon exercise of the Warrant) shall be applicable
after that event and be as nearly equivalent as practicable.

        (d)    Adjustments for Dividends in Stock or Other Securities or
Property.    If while the Warrant, or any portion hereof, remains outstanding
and unexpired, the holders of the securities as to which purchase rights under
the Warrant exist at the time shall have received, or, on or after the record
date fixed for the determination of eligible stockholders, shall have become
entitled to receive, without payment therefor, other or additional stock or
other securities or property (other than cash) of the Company by way of
dividend, then and in each case, the Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of the Warrant, and without payment of any additional consideration
therefor, the amount of such other or additional stock of other securities or
property (other than cash) of the Company that such holder would hold on the
date of such exercise had it been the holder of record of the security
receivable upon exercise of the Warrant on the date hereof and had thereafter,
during the period from the date hereof to and including the date of such
exercise, retained such shares and/or all other additional stock available by it
as aforesaid during such period, giving effect to all adjustments called for
during such period by the provisions of this Section.

        (e)    No Impairment.    The Company will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Section and in the taking of all such action as may be necessary or appropriate
in order to protect the rights of the holder of this Warrant against impairment.

        9.    Notices.    

        (a)  Whenever the Exercise Price or number of shares purchaseable
hereunder shall be adjusted pursuant to Section 8 hereof, the Company shall
issue a certificate signed by its Chief Financial Officer (or equivalent
officer) setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Exercise Price and number of shares purchasable
hereunder after giving effect to such adjustment, and shall cause a copy of such
certificate to be mailed (by first-class mail, postage prepaid) to the Holder.

        (b)  All notices, requests, demands, and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (i) mailed, registered or certified mail,
return receipt requested, postage prepaid, (ii) delivered by

4

--------------------------------------------------------------------------------




hand, (iii) sent by facsimile transmission, or (iv) delivered by courier, to the
following addresses, or at such other address as a party may designate by notice
given in accordance with this Section:

    (i)   If to Holder, to:   Edith Hilliard
2532 E. McGraw
Seattle, Washington 98112
Phone: 206-329-6058
Fax: 206-770-3026
 
 
(ii)
 
If to the Company, to:
 
Jones Media Networks, Ltd.
9697 East Mineral Avenue
Englewood, CO 80112
Phone: (303) 792-3111
Fax: (303) 784-8579
 
 
 
 
With a courtesy copy to:
 
Counsel's Office
9697 East Mineral Avenue
Englewood, CO 80112
Phone: (303) 792-3111
Fax: (303) 799-1644

Notices delivered personally or by courier shall be effective upon delivery to
the intended recipient. Notices transmitted by facsimile transmission shall be
effective when confirmation of transmission is received. Notices delivered by
registered or certified mail shall be effective on the delivery date set forth
on the receipt of registered or certified mail, or three days after deposit in
the mail, whichever is earlier.

        10.    Miscellaneous.    

        (a)    Counterparts.    This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one agreement.

        (b)    Entire Agreement, No Waiver.    This Agreement constitutes the
entire agreement between the parties hereto pertaining to the subject matter
thereof and supersedes all prior and contemporaneous agreements and
understandings of the parties, and there are no warranties, representations or
other agreements among the parties in connection with the subject matter hereof
except as specifically set forth herein. No supplement, modification or waiver
or termination of this Agreement shall be binding unless executed in writing by
the party against whom it is asserted and delivered by that party to each of the
other parties. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions thereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

        (c)    Headings.    The title or headings of the various sections and
paragraphs hereof are intended solely for convenience of reference and are not
intended and shall not be deemed for any purpose whatsoever to modify or explain
or place any construction upon any of the provisions of this Agreement.

        (d)    Use of the Plural, etc.    Throughout this Agreement, wherever
the context so requires the singular shall include the plural, and the masculine
gender shall include the feminine and neuter genders, and vice versa.

        (e)    Assignment.    No party may assign this Agreement or any interest
herein without the prior written consent of the other parties, except that
Holder may assign this Agreement, or any interest therein, to any entity
controlling, controlled by or under common control with it. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

5

--------------------------------------------------------------------------------




        (f)    Governing Law.    The parties agree that this Agreement has been
executed and delivered in the State of Colorado and shall be construed, enforced
and governed by the laws thereof, without giving effect to the principles of
conflicts of law of such State.

        (g)    Amendment.    This Agreement may be amended with the written
consent or agreement of the parties.

        IN WITNESS WHEREOF, the parties have executed this agreement as of the
day and date first above written.


Edith Hilliard
 
Jones Media Networks, Ltd.

By:

 

/s/  EDITH HILLIARD       

--------------------------------------------------------------------------------

Edith Hilliard

 

By:

 

/s/  JAY B. LEWIS      

--------------------------------------------------------------------------------

Jay B. Lewis
Group Vice President/Finance

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31

